Citation Nr: 0528950	
Decision Date: 10/27/05    Archive Date: 11/09/05

DOCKET NO.  02-06 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a cervical spine 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from July 1980 to September 
1993.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2001 rating decision of the 
Indianapolis, Indiana, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

In September 2002, January 2003, February 2003 and April 
2003, the Board ordered further development in the veteran's 
case pursuant to 38 C.F.R. § 19.9(a)(2) (2002).  In its 
current status, the case returns to the Board following 
completion of development made pursuant to the October 2003 
and July 2004 remands.  

The veteran provided testimony at a July 2002 Travel Board 
hearing, conducted by a Veterans Law Judge (VLJ) who is no 
longer employed at the Board.  In October 2003 the veteran 
declined an offer of a new hearing before another VLJ.  

Finally, the veteran has indicated her disagreement with the 
assignment of the effective date for her service-connected 
fibromyalgia.  This issue has not been addressed by the RO 
and is referred to that entity for appropriate action.  

FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.  

2.  The veteran is not shown to have a cervical spine 
disability that is associated with injury, disease or event 
noted during her military service.  


CONCLUSION OF LAW

A cervical spine disability was not incurred in or aggravated 
by military service.  38 U.S.C.A. § 1110, 1131(West 2002); 38 
C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Contentions

The veteran contends that she is entitled to service 
connection for a cervical spine disability.  She has provided 
statements and testimony to the effect that she had no 
problems with her neck prior to her entrance into active 
duty; but, that she began having problems after she sustained 
injuries in a motor vehicle accident in November 1990 when 
stationed in Germany.  She reports that no diagnostic 
testing, such as X-ray examination was conducted after the 
accident, and from that time and during the remaining three 
years of service, she continued to experience neck pain.  She 
reports that she was treated repeatedly with Motrin and was 
placed on physical profile for a protracted period of time.  
She testified that she reported neck stiffness when she 
separated from service.  After service, she was first treated 
by VA at Temple, Texas in 1994 or 1995, and has been seen 
constantly since.  She also claimed treatment at VA 
facilities in Fort Wayne, Mishawaka and South Bend, Indiana 
and at private facilities, as well.  

The veteran and her representative emphasis that there is 
evidence in the record of current disability, including a May 
1999 magnetic resonance imaging (MRI) report showing a small 
central disc protrusion at the C4-C5 level.  The veteran does 
acknowledge that no physician has associated her existing 
cervical spine condition with the motor vehicle accident that 
occurred in her military service.  

Law and Regulations

In general entitlement to service connection for a particular 
disability requires evidence of the existence of a current 
disability and evidence that the disability resulted from a 
disease or injury incurred in or aggravated during service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
See Pond v. West, 12 Vet. App. 341, 346 (1999); see also 
Rose v. West, 11 Vet. App. 169, 171 (1998).  Alternatively, 
under 38 C.F.R. § 3.303(b), service connection may be awarded 
for a "chronic" condition when:  (1) a chronic disease 
manifests itself and is identified as such in service (or 
within the presumption period under 38 C.F.R. § 3.307) and 
the veteran presently has the same condition; or (2) a 
disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).

Analysis

The veteran's service medical record show that as reported, 
the veteran was involved in a motor vehicle accident in 
November 1990 after which she complained of pain in the neck 
as well as her back and upper extremities.  A January 1993 
note shows a history of cervical radiculopathy.  A 
radiographic consultation report of January 1993 showed the 
cervical spine was within normal limits.  Magnetic resonance 
imaging (MRI), performed in February 1993 following on the 
veteran's complaints of severe neck pain with extension of 
the left upper extremity, numbness and subjective weakness in 
the left upper extremity, revealed findings within normal 
limits.  

In the postservice years, reports of treatment from October 
1994 to June 1995 show the presence of possible cervical 
radiculopathy.  The veteran underwent an MRI of the neck in 
1996.  As before, the results were interpreted as within 
normal limits.  A May 1999 MRI, conducted by the Lake Imaging 
Center shows that a small central disc protrusion was seen at 
C4-5, without evidence of cord edema, displacement or 
compression.  No lateralizing disc protrusion was identified.  
There was loss of normal lordotic curvature suggesting pain 
or spasm.  Also, the December 2000 VA outpatient treatment 
report shows that the veteran was diagnosed with cervical 
disc disease.  

The treatment reports from October 1994 to June 1995, May 
1999 and December 2000 reports constitutes positive evidence 
in the veteran's claim as they the first indications of any 
disability in the cervical spine.  The Board observes 
however, that the remainder of the evidence in the veteran's 
claims folder does not verify the presence of a diagnosed 
abnormality of the cervical spine.  

MRI and electro-diagnostic studies conducted privately in May 
2004 and February 2005 revealed a normal cervical spine.  The 
report of diagnostic imaging accomplished by VA in the April 
2005 VA examination shows that the examiner noted no evidence 
of cervical spine disability.  This constitutes negative 
evidence in the veteran's case.  

Incidentally, at the April 2005 examination, the examiner 
opined that pain was associated with disability in the left 
shoulder.  An earlier report, in January 2004, shows that 
neck pain was associated with fibromyalgia, a condition for 
which service connection has been established, and for which 
she is compensated.  

The Board has reviewed all relevant evidence of record and 
finds that the preponderance of the evidence is against her 
claim for service connection.  While the veteran has argued 
that she has a continuity of symptoms of pain in her neck 
since her inservice automobile accident, her claim fails as 
there is no current evidence of cervical spine disability.  
The veteran is advised that pain alone, without a diagnosed 
or identifiable underlying malady or condition, does not in 
and of itself constitute a disability for which service 
connection may be granted.  Sanchez-Benitez v. West, 13 
Vet.App. 282 (1999).  

In the absence of evidence of current cervical spine 
disability, the preponderance of the evidence is against the 
claim of entitlement to service connection for a cervical 
spine disability.  The veteran has not brought forth any 
evidence showing current disability.  In the absence of 
evidence of current disability, the evidence of record does 
not support a claim for service connection for a cervical 
spine disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).  

The Board is mindful of the doctrine of benefit of the doubt.  
That doctrine requires resolution of an issue in favor of the 
claimant when there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of a matter.  38 U.S.C.A. § 5107 (West 
2002).  In this case, the Board finds that the positive and 
negative evidence is not in relative equipoise with respect 
to whether that the veteran currently has a cervical spine 
disability associated with injury, disease or event noted 
during her military service.  Therefore, the benefit of the 
doubt doctrine is not for application.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  In view of the foregoing, 
entitlement to service connection for a cervical spine 
disability is denied.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits.  VCAA notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must convey: (1) 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) the information and evidence 
that the VA will seek to provide; (3) the information and 
evidence that the claimant is expected to provide; and (4) 
notice that the claimant is to provide any evidence in his or 
her possession that pertains to the claim, or something to, 
the effect that the claimant should "give us everything 
you've got pertaining to your claim(s)". This new "fourth 
element" of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  

The RO notified the veteran of its duty to inform and assist 
her in its July 2001 letter.  In this letter and those issued 
in December 2003 and July 2004 the RO informed her how she 
could prevail on the issue of service connection and of VA's 
duties to assist her in the presentation of her claim.  The 
RO afforded the veteran details about the sources of evidence 
that might show her entitlement.  Specifically, the veteran 
was informed of the allocation of burdens of obtaining the 
needed information.  She was asked to tell VA about any other 
information or evidence she wanted it to get for her.  

The Board observes that the RO did not specifically asked the 
veteran to submit all evidence in her possession, it did 
advise her that she should send all pertinent evidence as 
soon as possible.  Any prejudice would exist only if the 
appellant had evidence in her possession, not previously 
submitted, that is of the type that should be considered by 
VA in assessing her claim.  Mayfield v. Nicholson, No. 02-
1077 (Fed. Cir. April 14, 2005).  In this case, the Board 
observes that the veteran's October 2002 statement indicates 
that she had nothing further to submit into the record.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  Thus, the Board concludes that any 
errors of timing or content are harmless in this case.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 
Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error).  

With respect to the duty to assist, VA obtained and 
associated the veteran's military records, VA treatment 
records and assembled reports of private treatment.  In 
addition, the RO also provided the veteran with VA 
examinations to determine current nature and etiology of her 
disability and provided her an opportunity to provide 
testimony at a Travel Board hearing.  

In view of the foregoing, VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Therefore, she is not prejudiced by the Board's proceeding to 
the merits of the claim.  




ORDER

Service connection for a cervical spine disability is denied.  



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


